Citation Nr: 0400836	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  00-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
secondary to tobacco use during service.

2.  Entitlement to service connection for bronchial asthma, 
to include as due to tobacco use or nicotine dependence 
during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant served on active duty from March 1971 to 
December 1972, and from November 1973 to July 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the claims for 
service connection for nicotine dependence secondary to 
tobacco use during service, and bronchial asthma, to include 
as due to tobacco use or nicotine dependence during service.  
The veteran appealed, and in July 2001, the Board remanded 
the claims for additional development.  


FINDINGS OF FACT

1.  The veteran does not have nicotine dependence that was 
caused or aggravated by  his service.

2.  The veteran does not have bronchial asthma that was 
caused or aggravated by his service; the veteran's bronchia 
asthma is not due to nicotine dependence incurred during his 
active military service.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).  

2.  Service connection for bronchial asthma, to include as 
proximately due to or the result of nicotine dependence 
during active service, is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection should be 
established for nicotine dependence secondary to tobacco use 
during service, and bronchial asthma due to tobacco use or 
nicotine dependence during service.  The veteran essentially 
argues that he has the claimed conditions due to smoking 
during service, and that his bronchial asthma was otherwise 
caused or aggravated as a result of nicotine dependence that 
was incurred as a result of his inservice tobacco use. 

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998 
are subject to this restriction.  

In this case, in January 1998, the veteran filed an informal 
claim for a "smoke-related illness."  In a letter, received 
in December 1998, the veteran's representative again notified 
VA that the veteran intended to file a claim for a smoking-
related illness.  In a letter, dated in June 1999, the 
veteran's representative notified the veteran that he had not 
yet filed a formal claim for benefits, and requested that he 
complete a VA Form 21-526.  See letter from veteran's 
representative to the veteran, dated .June 10, 1999.  In July 
1999, the veteran's claim (VA Form 21-526) for asthma and 
nicotine addiction was received.  

The veteran filed an informal claim for a smoke-related 
illness in January 1998.  The veteran's formal claim was not 
filed until July 1999.  This is more than one year after the 
informal claim was filed.  However, there is no indication 
that the RO ever forward a formal application to him prior to 
June 1999.  38 C.F.R. § 3.155.  In such cases, VA's failure 
to forward the application form waives the requirement to 
file a formal application.  Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993) (en banc) aff'd 39 F.3d 1574 (Fed. Cir. 
1994); see also Quarles v. Derwinski, 3 Vet. App. 129 (1992) 
(holding that the one year period does not begin to run until 
the formal application is sent).  Accordingly, the veteran is 
considered to have filed his claim prior to June 9, 1998, and 
it may be adjudicated on the merits.  The Board further notes 
that  the RO has analyzed the veteran's claim both as due the 
use of tobacco products during the veteran's active service, 
and on a "direct" basis (i.e., on a basis other than due to 
tobacco use during service or nicotine dependence developed 
during service).  

Generally, service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability.  See 38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for claims filed prior to June 9, 1998, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In 
VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.  

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to, for example lung cancer) 
that service connection may be established without reference 
to section 3.310(a).  

The veteran's service medical records show occasional 
treatment for symptoms such as sneezing, sinus drainage, 
chest colds and allergies, but do not show complaints, 
treatment or a diagnosis involving nicotine dependence or 
bronchial asthma.  A June 1975 report noted that the veteran 
smoked one pack of cigarettes per day, with a six pack-year 
history.  The veteran's separation examination reports from 
his first and second periods of service, dated in November 
1972 and June 1975, show that in each case his lungs and 
chest were clinically evaluated as normal.  

The post-service medical evidence consists of outpatient 
treatment reports from the Arkansas Department of Corrections 
(ADC), dated between 1994 and 1999.  These reports show that 
the veteran was using an inhaler, and that he was noted to 
have an 8-year history of smoking until stopping in 1979.  A 
1997 report notes that the veteran reported that he had a 
ten-year history of asthma, a history of smoking two to three 
packs of cigarettes per day for nine years, and that he 
stopped smoking about 16 years before.  His assessments 
included bronchitis and asthma.

The first medical evidence of asthma is dated no earlier than 
1994.  Subsequently dated medical evidence shows that the 
veteran has periodically received treatment for respiratory 
symptoms.  Therefore, the first medical evidence of asthma 
comes at least 18 years after separation from service, and 
this lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, the claims file does not 
contain medical evidence indicating that the veteran has 
nicotine dependence, asthma, or any other respiratory 
disorder, that is related to his service, or that there is a 
causal connection between nicotine dependence and bronchial 
asthma.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that it must be 
denied.  See 38 C.F.R. § 3.303.

The Board has considered the veteran's oral and written 
statements, and a lay statement, received in June 1999, 
submitted in support of the veteran's arguments that he has 
nicotine dependence, and bronchial asthma, as a result of his 
service.  However, while these statements represent evidence 
of continuity of asthma symptomatology, without more these 
statements are not competent evidence of a diagnosis, or of a 
nexus between either nicotine dependence or bronchial asthma 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See 38 C.F.R. § 3.159 (2003); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
nicotine dependence, and bronchial asthma, must be denied. 

In weighing the competent medical evidence of record 
concerning the claims, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  The Board finds that the veteran's claims for 
service connection for nicotine dependence, and bronchial 
asthma (to include as proximately due to or the result of 
nicotine dependence incurred during active military service), 
must be denied.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 
2003).  Except for amendments not applicable, the provisions 
of the regulations merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for nicotine 
dependence, and bronchial asthma as proximately due to or the 
result of nicotine dependence incurred during active military 
service.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this regard, the RO sent the veteran two letters, dated in 
March 2002, as well as Supplemental Statements of the Case, 
issued in February and July of 2003, which notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  These documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  The Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.  

As a final matter, the veteran has repeatedly asserted that 
his rights are being violated because he has not had an 
examination.  Although the veteran has not been afforded an 
examination, the Board notes that the veteran is currently 
incarcerated at the Arkansas Department of Corrections.  He 
testified in May 2001 that he has been incarcerated at this 
facility for the past 23 years.  In the Board's July 2001 
remand, the veteran was advised that the VA does not have the 
authority under 38 U.S.C.A. § 5711 to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
Nevertheless, the Board requested that the RO attempt to 
schedule the veteran for an examination.  However, in July 
2003, ADC stated that it would not release the veteran for an 
examination because he was serving a life sentence, he was 
considered potentially violent, and he was an escape risk.  
See VA Form 119, dated in July 2003; RO's internal 
memorandum, dated in July 2003.  Therefore, the Board finds 
that "reasonable efforts" have been made to schedule the 
veteran for an examination, and that further attempts to 
obtain an examination and/or an etiological opinion are not 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159 (d) (2003).  


ORDER

Service connection for nicotine dependence is denied.

Service connection for bronchial asthma is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



